Citation Nr: 1004310	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  04-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chronic lumbar 
strain with degenerative disc disease, currently rated 20 
percent disabling.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESS AT HEARING ON APPEAL

Appellant & J.G.



ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2003 rating decision of the No. Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified at a hearing at the RO before the 
undersigned in July 2005.

The case was remanded by the Board in November 2005 for 
further procedural and evidentiary development.  The Board 
issued a decision in June 2008 in which it denied an 
increased rating for chronic lumbar strain with degenerative 
disc disease, currently 20 percent disabling.  The Veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to a July 2009 Joint 
Motion for Remand (Joint Motion) the Court vacated the Board 
decision and remanded the case to the Board for further 
adjudication.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claim must be remanded for further action.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability 
is ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where 
the Veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned 
upon a showing that the individual is unable to obtain or 
retain substantially gainful employment.  38 C.F.R. § 
4.16(b). 

The Board is aware of the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this 
case, the Court found that a claim for a total disability 
rating based upon unemployability (TDIU) was part of the 
determination of an underlying increased rating claim and 
cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) for the notion that a TDIU claim is raised once a 
Veteran submits evidence of a medical disability; makes a 
claim for the highest rating possible; and submits evidence 
of unemployability.  See 38 C.F.R. § 3.155(a).  

The Joint Motion indicated that since the evidence of record 
in this case reasonably raised the issue of entitlement to 
an award of TDIU (as the Veteran is seeking the highest 
possible rating and indicated he was unable to work due to 
his service-connected spine in an April 2005 VA 
examination), the Board should have adjudicated the issue as 
part of the increased rating claim it decided.  However, the 
Veteran has received no notification of the evidence needed 
to substantiate this part of his claim, nor has it been 
adjudicated by the RO to date.  Such action will be needed 
on remand.

A current examination to evaluate the severity of the 
Veteran's chronic lumbar strain with degenerative disc 
disease, currently rated 20 percent disabling is in order, 
particularly given that nearly three years has passed since 
his last examination and the increased rating issue and TDIU 
issue are inextricably intertwined.  Further, in order to 
decide this issue, the Board finds that a medical opinion is 
necessary on the question of whether the Veteran is unable 
to secure and maintain gainful employment (physical or 
sedentary) in light of all his service-connected 
disabilities, including his chronic lumbar strain with 
degenerative disc disease.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the meaning of 'substantially gainful employment.'  
In this context, it noted the following standard announced 
by the United States Federal Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.  

Id.  

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  As the 
Veteran is apparently not currently working, there is an 
open question as to whether the Veteran's service-connected 
disabilities alone prevent him from performing work that 
would produce sufficient income to be other than marginal.

A VA examiner should generally address the extent of 
functional and industrial impairment due to the Veteran's 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).  For these reasons, the Board finds that 
additional information is required to determine the degree 
of industrial impairment resulting from the Veteran's 
service-connected conditions, standing alone, as 
differentiated from other non-service-connected disorders.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination(s) 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, as the TDIU issue is inextricably intertwined 
with the above rating issue, the Veteran's TDIU claim must 
be deferred pending the outcome of this rating.  See Holland 
v. Brown, 6 Vet. App. 443 (1994).  The determination of 
disability ratings for each service-connected disability is 
an integral part of the evaluation of a TDIU claim.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  However, identification of any 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with VCAA.  
Hence, the RO should undertake all indicated development and 
provide all further notification prior to readjudicating the 
remanded claim.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter advising him of the information and 
evidence necessary to substantiate the 
remanded issues of entitlement to an 
increased rating and a TDIU, as required 
by Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006), Hart v. Mansfield, 21 
Vet. App.505 (2007), and Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated in 
part, Nos. 2008-7150, 2008-7115 (Fed. Cir. 
September 4, 2009).  

2.  After completing the above requested 
development, the RO should undertake any 
further development warranted by the 
record, to include scheduling the Veteran 
for appropriate VA examination(s) to 
determine the current severity of his 
service-connected chronic lumbar strain 
with degenerative disc disease (and other 
service-connected disabilities, as 
appropriate), as well as to determine 
whether the Veteran is unable to secure or 
follow a substantially gainful occupation 
as a result of his service-connected 
disabilities.  All necessary tests and 
studies are to be conducted.  The examiner 
should be reminded that advanced age may 
not be considered in evaluating total 
disability based on service-connected 
disabilities, per 38 C.F.R. § 4.19.  

3.  The RO should then readjudicate the 
remanded claim in light of all pertinent 
evidence and legal authority, to include 
the increased rating and TDIU issues.  The 
RO must also determine whether referral to 
the Under Secretary for Benefits or the 
Director of Compensation and Pension 
Service for consideration of whether 
entitlement to a TDIU or an increased 
rating for chronic lumbar strain with 
degenerative disc disease on an 
extraschedular basis pursuant to 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b) (2009) is 
warranted.

If any benefit sought remains denied, the 
RO should issue an appropriate 
Supplemental Statement of the Case (SSOC), 
and provide the Veteran and his 
representative the requisite time period 
to respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



